Order entered February 3, 1966, herein appealed from, unanimously reversed on the law and in the exercise of discretion and the motion for leave to serve a supplemental complaint is granted, with $30 costs and disbursements to appellants. The incidents of rat bites, alleged to have occurred, were on the same premises, the action is between the same parties, the basic qustions involved are the same, and only the time lapse between the events is offered to support the claim of possible prejudice. This argument upon examination is found to be of little merit, for under proper circumstances the jury might be made aware of the incidents (Richardson, Evidence [9th ed.], § 201). Wherever warranted leave to serve a supplemental complaint should be freely granted upon such terms as may be just (GPLR 3025).
Concur — Breitel, J. P., McNally, Stevens and Eager, JJ,